Filed 5/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 114







Paul Elliot Buresh, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160378







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Scott O. Diamond, Fargo, N.D., for petitioner and appellant; submitted on brief.



Barbara L. Whelan, Grafton, N.D., for respondent and appellee; submitted on brief.

Buresh v. State

No. 20160378



Per Curiam.

[¶1]	Paul Buresh appeals a district court’s order denying his application for post-

conviction relief.  Buresh argues he was entitled to post-conviction relief because he received ineffective assistance of counsel prior to entering his guilty plea.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Buresh’s application for post-conviction relief.

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner